Exhibit 10.2

 

No.: XXXXX

 

 

 

[image_002.jpg]

 

 

Maximum Mortgage Contract

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



   



 

 

Maximum Mortgage Contract

 

 

Mortgagee:Shanghai Pudong Development Bank Co., Ltd. Ningbo Branch

 

Mortgagor:Global Technology,Inc.



 

 

 

 

WHEREAS,

 

In order to ensure the debtor's full and timely performance of its obligations
under the Principal Contract, and guarantee the realization of the creditor's
rights of the creditor ("Mortgagee" hereto), the Mortgagor voluntarily assumes
the guarantee liabilities under this Contract. NOW, THEREFORE, the Mortgagee and
the Mortgagor agree as follows.

 

Article 1 Mortgage Guarantee

 

 

1.1Mortgaged properties

 

(1)The Mortgagor irrevocably agrees to provide the mortgage guarantee for the
debtor to pay off all the debts owed by the debtor to the Mortgagee under the
Principal Contract against the mortgaged properties specified in Article 9 of
this Contract.

 

(2)Apart from the mortgaged properties, the effect of the mortgage rights under
this Contract shall also extend to the appurtenance, accessory rights, fructus,
and subrogation of the mortgaged properties.

 

1.2Guarantee type

 

The Mortgagor acknowledges that the Mortgagee shall have the first priority of
claims for the mortgaged properties unless otherwise agreed in this Contract.
Where the debtor fails to fulfill its debts in accordance with the Principal
Contract, irrespective of whether the Mortgagee has other guarantee rights
(including but not limited to the guarantee by way of warranty, mortgage, and
pledge) over the creditor's rights under the Principal Contract, the Mortgagee
shall have the right to first require the Mortgagor to fulfill the guarantee
liabilities within the scope of guarantee as agreed in this Contract without
first requiring other guarantors to fulfill their guarantee liabilities.

 

1.3Scope of guarantee

 

In addition to the principal creditor's rights as specified in this Contract,
the scope of guarantee under this Contract also covers the interest accrued
thereon (for the purpose of this Contract, the interest shall include the
interest, penalty interest, and compound interest), liquidated damages,
compensation for damages, handling charges, other expenses incurred from the
conclusion or performance of this Contract, as well as the expenses incurred by
the Mortgagee from realizing its guarantee rights and creditor's rights
(including but not limited to legal costs, attorney fees, and travel expenses).

 

 



   



 

 

1.4Changes to the Principal Contract

 

The Mortgagor hereby acknowledges that, if any extension granted by the
Mortgagee to the debtor or the amendments or changes made by the Mortgagee and
the debtor to any provisions of the Principal Contract do not increase the
responsibilities of the Mortgagor, the rights and interests of the Mortgagee
under this Contract shall not be affected by such changes, and the guarantee
liabilities of the Mortgagor shall not be reduced or exempted because of such
changes.

 

Notwithstanding the foregoing, if the Mortgagee has issued a letter of credit
(LC), a letter of guarantee (LG), or a standby LC to the debtor, the Mortgagee
and the debtor may make any amendments to the Principal Contract (including the
LC, LG, or standby LC issued thereunder) without consent from or further notice
to the Mortgagor. In such case, prior consent shall be deemed to have been
obtained from the Mortgagor with respect to such amendments, and the guarantee
liabilities of the Mortgagor shall not be reduced or exempted because of such
changes.

 

Article 2 Mortgage Registration

 

2.1Registration

 

(1)Upon conclusion of this Contract, the Mortgagor shall, at the request of the
Mortgagee, complete the mortgage registration procedures for the mortgaged
properties hereunder in a timely manner. The Mortgagor shall, after being issued
a mortgage certificate (if any), immediately deliver the mortgage certificate
and the ownership certificate of the mortgaged properties to the Mortgagee for
custody.

 

(2)If the mortgaged properties under this Contract are subject to the approval
of a relevant authority before they are mortgaged, the Mortgagor shall also
complete the approval procedures with the relevant authority prior to the
mortgage registration.

 

(3)Before all the debts of the debtor under the Principal Contract are paid off
in full, the Mortgagor is obliged to ensure the mortgage registration is free
from defects and remains valid in all aspects, including but not limited to
completing the procedures for renewal or extension of the registration prior to
the expiration of the registered mortgage period (if any).

 

2.2Registration of changes

 

During the existence of the mortgage rights, in the event of any changes to the
registered particulars of the mortgage which shall be subject to registration of
changes in accordance with the law, the Mortgagor shall cooperate with the
Mortgagee to complete the registration procedures of changes with the relevant
mortgage registration authority in a timely manner.

 

2.3De-registration

 

After all the debts under the Principal Contract guaranteed by this Contract are
paid off in full and acknowledged by the Mortgagee, the Mortgagor shall file a
written application with the Mortgagee. After the examination and returning of
the mortgage certificate (if any) and/or other relevant certificates (if any)
under custody by the Mortgagee, the Mortgagor may handle the procedures for
de-registering the mortgage with the original registration authority.

 

 

 



   



 

 

Article 3 Insurance for the Mortgaged Properties

 

3.1Insurance for the mortgaged properties

 

(1)At the request of the Mortgagee, the Mortgagor shall, within five (5) days
from the signing date of this Contract, purchase the type of property insurance
from an insurer approved by the Mortgagee in sufficient amount for the mortgaged
properties, naming the Mortgagee as the insured or the first beneficiary. If it
is impossible to purchase the property insurance naming the Mortgagee as the
insured or the first beneficiary, the Mortgagor shall complete the procedures
for the transfer of or changes to relevant rights and interests in accordance
with paragraph 2 of this article after purchasing insurance with a person other
than the Mortgagee as the insured or first beneficiary.

 

(2)If the Mortgagor has purchased corresponding property insurance for the
mortgaged properties prior to the conclusion of this Contract, it shall, within
five (5) days from the signing date of this Contract, transfer all the rights
and interests (including claims of various natures and the payment of insurance
benefits) under the insurance contract to the Mortgagee, or complete the
procedures for the transfer of or changes to the insurance rights and interests
by naming the Mortgagee as the first beneficiary until the Mortgagor pays off
all the creditor's rights guaranteed by the mortgaged properties to the
Mortgagee, and shall include a provision or remarks for the above in the
insurance policy and insurance contract.

 

(3)The amount of the insurance placed on the mortgaged properties shall not be
less than the amount of all the creditor's rights guaranteed by the mortgaged
properties, and the expiration date of the insurance shall be six months from
the due date of the last debt or the Expiration date of the period for
determination of the creditor's rights under the Principal Contract (whichever
is later), except for the circumstances otherwise consented by the Mortgagee.
Before the creditor's rights under the Principal Contract are paid off in full,
the Mortgagee has the right to require the Mortgagor to continue to purchase the
insurance in accordance with the requirements of this article.

 

(4)Upon the occurrence of an insurance accident, all the rights and interests
under the insurance contract shall be received and allocated by the Mortgagee.
The insurance benefits, compensations, etc. shall be deposited into the
designated account of the Mortgagee as the mortgaged properties under the
Principal Contract to pay off the debts in advance or when due.

 

(5)The Mortgagor shall hand over the original insurance contract and other
relevant legal documents to the Mortgagee for custody, abide by all warranties
or other requirements with respect to the insurance contract and at the request
of the Mortgagee, and provide the payment receipt for the last insurance premium
and all or any relevant insurance policies and the payment receipts for
insurance premiums.

 

(6)During the mortgage period, without the prior written consent of the
Mortgagee, the Mortgagor shall not unilaterally engage in the discussion with
the insurer to amend, cancel, or terminate the insurance contract, or waive the
claim for insurance benefits or the claim for compensations from third parties,
nor shall it violate the obligations specified in the insurance contract.

 

(7)During the mortgage period, the Mortgagor must pay insurance premiums in a
timely manner, and shall not suspend or withdraw the insurance for any reason
whatsoever. Otherwise, the Mortgagee may purchase insurance and pay insurance
premiums to renew the aforementioned insurance at the Mortgagor's expense, and
the Mortgagor shall, within seven (7) days after receiving a payment notice from
the Mortgagee, pay such expenses and corresponding interests to the Mortgagee.
The Mortgagor agrees that the Mortgagee may deduct such expenses directly from
the account opened by the Mortgagor with the Mortgagee.

 

 

 



   



 

 

Article 4 Realization of Mortgage Rights

 

4.1Conditions for disposal of the mortgaged properties

 

Under any of the following circumstances, the Mortgagee has the right to dispose
of the mortgaged properties in accordance with the law to realize the mortgage
rights:

 

(1)The debtor is in breach of the Principal Contract.

 

(2)The Mortgagor is in breach of this Contract.

 

(3)Any circumstance where the creditor can realize its creditor's rights in
advance under the Principal Contract occurs.

 

(4)Other circumstances where the mortgaged properties may be disposed of as
agreed upon by the parties occur.

 

4.2Realization of mortgage rights

 

Upon the occurrence of any circumstance where the mortgaged properties are
disposed of as agreed herein, the Mortgagee has the right to dispose of any
mortgaged properties in any of the following manners:

 

(1)The Mortgagee may reach an agreement with the Mortgagor to pay off all the
debts with the proceeds from the conversion of the mortgaged properties or the
proceeds from the auction or sale thereof. If the parties fail to reach an
agreement through negotiation, the Mortgagee may directly request a people's
court to auction or sell the mortgaged properties to pay off all the debts.

 

(2)After the mortgaged properties are converted into money, auctioned, or sold,
the portion of the proceeds in excess of all the creditor's rights guaranteed by
the mortgaged properties shall be owned by the Mortgagor, and the insufficient
portion, if any, shall be paid by the debtor. The Mortgagee has the right to
decide, at its own discretion, the order of priority for payment with the
proceeds from the disposal of the mortgaged properties.

 

(3)After the Mortgagee disposes of the mortgaged properties, the proceeds from
the disposal of the mortgaged properties shall be used to pay off the debts
under the Principal Contract that are guaranteed by the mortgaged properties
when due or in advance. For Financing businesses other than loans, if the
Mortgagee has not made advance payment, the Mortgagee has the right to deposit
and allocate the proceeds from the disposal of the mortgaged properties to the
account designated by the Mortgagee or the security deposit account of the
debtor in order to make payment externally or as the security deposit for
possible advance payments to be made by the Mortgagee, and the parties
acknowledge that no security deposit pledge contract will be separately
executed.

 

(4)The Mortgagee may dispose of the mortgaged properties by other means
permitted by Laws or agreed upon by the parties to realize the mortgage rights.

 

 

 



   



 

 

Article 5 Representations and Warranties

 

5.1Representations and warranties of the Mortgagor

 

The Mortgagor represents and warrants to the Mortgagee that:

 

(1)It is a civil subject with full capacity for civil rights and civil conducts.
It has the right to sign this Contract, and has obtained all necessary
authorizations and approvals to sign this Contract and perform its obligations
hereunder.

 

(2)The conclusion and performance of this Contract does not violate the Laws,
articles of association, or the relevant documents, judgments, and verdicts of
the competent authorities that bind upon the Mortgagor, nor does it violate any
contracts or agreements entered into by the Mortgagor or any other obligations
binding upon it.

 

(3)All the materials and information (including the materials related to the
Mortgagor and the mortgaged properties) provided by the Mortgagor comply with
all applicable Laws, and they are true, valid, accurate, and complete without
any concealed information.

 

(4)The financial data provided by the Mortgagor have truthfully, completely, and
justly reflected the financial condition of the Mortgagor. There is no material
adverse change in the Mortgagor's operating condition and financial condition
since the issuance of the latest audited financial statements.

 

(5)It will complete the recordation, registration, or other procedures required
for this Contract.

 

(6)There is no other situation or event that causes or may cause any material
adverse effect on the Mortgagor's ability to perform this Contract.

 

Article 6 Covenants

 

6.1The Mortgagor's undertakings about the mortgaged properties

 

With respect to the mortgaged properties under this Contract, the Mortgagor
undertakes and acknowledges to the Mortgagee that:

 

(1)The Mortgagor has the full and lawful ownership of the mortgaged properties.
The mortgaged properties are acquired by lawful means and as of the signing date
of this Contract, the mortgaged properties are free from any disputes or defects
of right in aspects of the ownership, use rights, or operating and management
rights, and also free from any mortgage rights, lien rights, other guarantee
rights and interests, or priority rights (except for those established under
this Contract) unknown to the Mortgagee. Except for the mortgage rights
established under this Contract, without the written consent of the Mortgagee,
the Mortgagor undertakes that it will not establish further mortgage rights,
lien rights, and/or any other guarantee or priority rights and interests on the
mortgaged properties for any third parties other than the Mortgagee by any
means, nor will it lease, transfer, or give the mortgaged properties to any
third parties or provide the mortgaged properties to third parties for use
without compensation, or conceal, remove, dismantle, damage, or make illegal
additions to the mortgaged properties.

 

 

 



   



 

 

(2)The mortgaged properties may be subject to mortgage in accordance with the
law without being subject to any restriction. The mortgaged properties have not
been seized, detained, supervised, or involved in other administrative or
compulsory proceedings in accordance with the law.

 

(3)The mortgaged properties are not common properties, or although they are
common properties, the Mortgagor has obtained written consent from the co-owner
with respect to the mortgage on the mortgaged properties.

 

(4)If the mortgaged properties are construction in progress or real property
constructed, the corresponding land use right shall be mortgaged together with
such construction in progress or real property, unless otherwise specified.

 

(5)If the mortgaged properties are the land use right, the Mortgagor undertakes
to bring the land under development in a timely manner, and the land use right
will not be taken back due to a delay in development.

 

(6)If the mortgaged properties are the land use right or construction in
progress, the Mortgagor undertakes that the construction in progress and
existing properties at subsequent stages shall also be included in the mortgaged
properties under the Principal Contract, and when the mortgage conditions are
met, the Mortgagor will promptly sign relevant documents and handle relevant
mortgage procedures at the earliest time permitted by the real property
registration authority or the competent authority.

 

(7)If the mortgaged properties are the land use right, construction in progress,
or real property, the Mortgagor undertakes that all the land costs (including
but not limited to land assignment fees) and other expenses in connection with
the mortgaged properties have been paid in accordance with the laws and
regulations, and there are no situations that may cause adverse effects on the
mortgage rights.

 

(8)The Mortgagor shall strictly abide by various regulations and policies
concerning the mortgaged properties under this Contract.

 

6.2Further undertakings of the Mortgagor

 

(1)The Mortgagor undertakes that it will not take the following acts without the
written consent of the Mortgagee:

 

a.Transfer (including by means of sale, gift, debt payment, exchange, etc.),
mortgage, pledge, or otherwise dispose of all or part of its major assets.

 

b.Make major changes to the operation system or property organization form,
including but not limited to restructuring, equity transfer, acquisition (or
merger), spin-off, and decrease in capital.

 

c.Conduct or apply for bankruptcy, reorganization, dissolution, or closure of
business, have its business license revoked by the superior competent authority,
or stop business operation abnormally.

 

d.Sign any contract/agreement that has a material adverse effect on the
Mortgagor's ability to perform its obligations hereunder, or assume relevant
obligations that have such effect.

 

 

 



   



 

 

(2)The Mortgagor undertakes to immediately notify the Mortgagee within five (5)
banking days upon the occurrence of any of the following events:

 

a.The representations and warranties made by the Mortgagor hereunder become
untrue, inaccurate, incomplete, non-compliant with Laws, or invalid due to
occurrence of any relevant event.

 

b.The Mortgagor or its controlling shareholder, actual controller, related
person, or legal representative is involved in any lawsuit or arbitration, or
its assets are subject to seizure, attachment, freezing, enforcement, or other
measures of the same effect.

 

c.There is any change in the Mortgagor's legal representative, authorized agent,
responsible person, chief financial officer, mailing address, company name,
office address, etc., or the Mortgagor changes his/her domicile, habitual
residence, work unit, or name, or leaves the city where he/she lives for a long
period of time, or there is any adverse change in his/her income.

 

d.The mortgaged properties are involved in disputes over ownership, or are
seized, detained, expropriated, damaged, or lost, or the mortgage rights are
subject or may be subject to adverse effects from any third parties.

 

e.The Mortgagor is applied for reorganization or bankruptcy by any other
creditor or its business license is revoked by the competent authority.

 

(3)The Mortgagor undertakes that, during the conclusion and performance of this
Contract, it will cooperate as required by the Mortgagee to provide relevant
financial documents.

 

(4)The Mortgagor acknowledges that, before all the creditor's rights of the
Mortgagee under the Principal Contract are paid off in full, the Mortgagor shall
not exercise the right of recourse and other relevant rights (including but not
limited to offset of any debts that it owes to the debtor) to which it is
entitled as a result of assuming the guarantee liabilities hereunder against the
debtor.

 

(5)Where the debtor pays off all or part of the debts in advance or the debtor
makes individual repayment to the Mortgagee, the Mortgagor shall continue to
assume the mortgage guarantee obligations and/or joint and several guarantee
obligations with respect to the creditor's rights of the Mortgagee against the
Mortgagor after such early repayment or individual repayment is revoked.

 

(6)At the request of the Mortgagee, the Mortgagor shall entrust an appraisal
institution recognized by the Mortgagee to assess the mortgaged properties.

 

(7)At the request of the Mortgagee, the Mortgagor shall also apply to a notary
authority recognized by the Mortgagee for notarization with enforceable effects,
and the Mortgagor voluntarily accepts such enforcement.

 

(8)Where the Mortgagee exercises the mortgage rights in accordance with this
Contract, the Mortgagor shall actively cooperate with the Mortgagee to go
through relevant procedures, so as to ensure the realization of the Mortgagee's
mortgage rights.

 

(9)The Mortgagor hereby acknowledges that the validity of this Contract shall
not be affected by that of the Principal Contract.

 

 

 



   



 

 

(10)The Mortgagor shall assume the relevant expenses and taxes and dues under
this Contract in accordance with the laws and regulations, as well as the
provisions of this Contract.

 

(11)The Mortgagor shall properly keep, maintain, and reasonably use the
mortgaged properties, and it shall not commit any acts on the mortgaged
properties in a manner prohibited or excluded in insurance clauses to ensure the
safety and completeness of the mortgaged properties. The Mortgagor shall accept
the inspection performed by the Mortgagee on the mortgaged properties at any
time. If the Mortgagor's acts are enough to reduce the value of the mortgaged
properties, the Mortgagee has the right to require the Mortgagor to stop its
acts.

 

(12)The Mortgagor shall promptly notify the Mortgagee of any events that may
have material adverse effects on the mortgaged properties or the values thereof
(including but not limited to a significant decline in the value of the
mortgaged properties that may affect the Mortgagee's exercise of its mortgage
rights). The parts of the mortgaged properties whose values are not reduced
shall remain as the guarantee under this Contract.

 

(13)If any third party claims any rights to the mortgaged properties and such
claim affects the rights and interests of the Mortgagee under this Contract, the
Mortgagor shall take all measures to safeguard the rights and interests of the
Mortgagee. In the event of expropriation of the mortgaged properties, the
damages or compensations received by the Mortgagor shall, at the request of the
Mortgagee, be used to pay off all the creditor's rights guaranteed by the
mortgaged properties in advance, or be submitted to the Mortgagee as the deposit
for continuously guaranteeing the principal creditor's rights.

 

(14)During the term of this Contract, when the lawful successor of the Mortgagor
succeeds to the mortgaged properties in accordance with the law, the
responsibilities and obligations of the Mortgagor hereunder shall be assumed by
such successor. The successor shall be responsible for going through the change
procedures for the mortgage registration with the registration authority within
fifteen (15) banking days from the succession of the mortgaged properties.

 

(15)If the value of the mortgaged properties is obviously reduced due to
exchange rate fluctuations or other factors, which may harm the Mortgagee's
rights, the Mortgagor shall, at the request of the Mortgagee, provide another
guarantee equivalent to the reduced value recognized by the Mortgagee, or take
other remedial measures.

 

(16)If the mortgaged properties have been leased out prior to the establishment
of this Contract, the Mortgagor shall provide the original lease agreement and
the rent collection receipts, disclose the mortgage matters to the lessee, and
coordinate with the lessee to accept the Mortgagee's verification over relevant
facts. Upon execution of this Contract, without the written consent of the
Mortgagee, the Mortgagor shall not renew the lease agreement with the lessee.

 

(17)If the mortgaged properties can be sold, leased, or otherwise disposed of
with the consent of the Mortgagee, the Mortgagor shall, at the request of the
Mortgagee, pledge the receivables from the sales or lease thereof to the
Mortgagee, open a special supervision account (to be separately agreed upon by
the parties) with the Mortgagee for the sales and lease of the mortgaged
properties, remit all the proceeds (including but not limited to sales prices
[including down payments] of the mortgaged properties, lease incomes of the
mortgaged properties, compensations, and insurance benefits) under the
pre-sale/sales contract and lease contract to the supervision account opened by
the Mortgagor with the Mortgagee, and authorize the Mortgagee to supervise the
aforementioned funds.

 

 

 



   



 

 

(18)If the mortgaged properties are lost, destroyed or reduced in value, or
included in the scope of demolition, or under any circumstance that may affect
the guarantee rights and interests of the Mortgagee, the Mortgagor shall notify
the Mortgagee and take effective measures to avoid any further loss. If the
mortgaged properties are included in the scope of demolition, the Mortgagee has
the right to require the Mortgagor to pay off the guaranteed debts, or provide
other guarantees recognized by the Mortgagee, including but not limited to,
under the mode of property right exchange, re-arranging the mortgage by signing
a new mortgage agreement and going through the new mortgage registration, or
under the mode of payment of relocation compensation, continuing to use the
relocation compensation as the mortgaged properties by opening a special
security deposit account or issuing a deposit receipt, etc. The Mortgagor shall
ask a guarantor recognized by the Mortgagee to provide guarantee before
completing the new mortgage registration and/or providing the security
deposit/deposit receipt. The Mortgagor shall, at the request of the Mortgagee,
actively cooperate with the Mortgagee to go through the procedures for changing
the guarantee.

 

(19)The Mortgagor agrees that, even if the Mortgagee waives the mortgage or
pledge guarantee provided by the debtor, or changes the order of priority of the
mortgage or pledge guarantee provided by the debtor, the guarantee liabilities
of the Mortgagor shall be neither exempted nor affected in any manner.

 

(20)The Mortgagor undertakes to unconditionally assume joint and several
liabilities for the outstanding creditor's rights of the Mortgagee when this
Contract fails to come into effect, becomes void, or is canceled for reasons not
attributable to the Mortgagee.

 

6.3Provisions on deduction

 

(1)When the Mortgagor has any due and payable debts, the Mortgagee has the right
to make deduction directly from any account opened by the Mortgagor with
Shanghai Pudong Development Bank Co., Ltd. to pay off such debts.

 

(2)The Mortgagee has the right to use the money obtained to pay off the
principal, interest, or other expenses. In the event of multiple outstanding
debts due, the Mortgagee has the right to decide the order of priority for
payment.

 

6.4Exchange rate conversion

 

If the conversion of exchange rates is involved under this Contract, the
conversion shall be made at the exchange price determined by the Mortgagee, and
the relevant exchange rate risks and losses shall be assumed by the Mortgagor.

 

6.5Certificate of creditor's rights

 

The valid certificate of the creditor's rights guaranteed by the Mortgagor shall
be subject to the accounting vouchers or other valid supporting materials issued
and recorded by the Mortgagee according to its business regulations.

 

 

 



   



 

 

6.6Notice and Service

 

(1)Any notice from either party to the other party shall be sent to the address
indicated on the signature page of this Contract, until the other party notifies
the sender in writing of the changed address. Any notice sent to the
aforementioned address shall be deemed to have been served on the following
dates: if it is a letter, the date of service shall be the seventh (7th) banking
day after it is sent by a registered mail to the address indicated on the
signature page of this Contract; or if it is sent by personal delivery, the date
of service shall be the date when the recipient signs to acknowledge the
receipt.

 

(2)The Mortgagor agrees that any court summon and notice sent with respect to
any lawsuit filed against the Mortgagor shall be deemed to have been served
after it is sent to the address indicated on the signature page of this
Contract. Any change to the aforementioned address shall not take effect unless
a written notice of the same has been given to the Mortgagee in advance.

 

Article 7 Event of Default and Treatment

 

7.1Event of default

 

Any of the following circumstances shall constitute a default on the part of the
Mortgagor:

 

(1)Any representation or warranty made by the Mortgagor under this Contract is
untrue, inaccurate, misleading, invalid, or in violation with laws.

 

(2)The Mortgagor fails to provide complete procedures and true materials for the
mortgaged properties as required by the Mortgagee, or conceals the fact that the
mortgaged properties are co-owned, are in dispute, or have been seized,
detained, supervised, or mortgaged, etc.

 

(3)The Mortgagor breaches any provisions as specified in Article 6 hereof or
other obligations hereunder.

 

(4)The Mortgagor suspends its business, suspends its production, closes its
business, or is rectified, restructured, in deadlock, liquidated, placed in
receivership or conservatorship, or dissolved, or has its business license
revoked or canceled, or goes bankrupt.

 

(5)The mortgaged properties are subject to enforcement measures by the national
judicial authority or other competent authorities, including but not limited to
freezing, seizure, or detention; or without the written consent of the
Mortgagee, the Mortgagor disposes of the mortgaged properties by means of gift,
exchange, pre-sale, sale, transfer, re-mortgage, or other means; or the
mortgaged properties are reduced in value, lost, or seriously damaged.

 

(6)The Mortgagor has deteriorated financial condition, or the Mortgagor
encounters great difficulties in operations, or an event or situation which has
an adverse effect on its normal operations, financial conditions, or solvency
occurs.

 

(7)The Mortgagor or its controlling shareholder, actual controller or related
persons, or legal representative is involved in any major lawsuit or
arbitration, or its assets are subject to detention, seizure, freezing,
enforcement, or other measures of the same effect, resulting in adverse effects
on the solvency of the Mortgagor.

 

 

 



   



 

 

(8)The Mortgagor, as a natural person, is dead or declared dead.

 

(9)Other circumstances which, according to the reasonable judgment of the
Mortgagee, may cause or have caused material adverse effects on the Mortgagor's
ability to perform this Contract occur.

 

7.2Treatment of default

 

Upon the occurrence of any of the aforementioned events of default, the
Mortgagee has the right to declare the accelerated maturity of the principal
creditor's right and/or the period for determination of the creditor's rights,
and/or dispose of the mortgaged properties in accordance with Article 4 hereof
or require the Mortgagor to provide other guarantees.

 

Article 8 Other Provisions

 

8.1Governing laws

 

This Contract shall be governed by and construed in accordance with the Laws of
the People’s Republic of China (for the purpose of this Contract, excluding Laws
of Hong Kong Special Administrative Region, Macao Special Administrative Region,
and Taiwan).

 

8.2Settlement of disputes

 

Any and all disputes arising out of or in connection with this Contract shall be
settled by the parties through amicable negotiations. If no agreement is reached
through negotiations, either party may file a lawsuit with a people's court at
the locality of the Mortgagee. In the course of dispute settlement, the parties
shall continue to perform this Contract except for matters in dispute.

 

8.3Effectiveness, Modification, and Dissolution

 

(1)This Contract shall come into effect after it is signed (or stamped) by the
Mortgagor's legal representative or authorized agent and affixed with its
official seal, and signed (or stamped) by the Mortgagee's legal
representative/principal or authorized agent and affixed with its official seal
(or contract seal), and be terminated after all the creditor's rights guaranteed
hereunder are paid off (if the Mortgagor is a natural person, only the signature
is required).

 

(2)The invalidity, revocation, or unenforceability of any provision of this
Contract shall not affect the validity and enforceability of the remaining
provisions hereof.

 

(3)Upon execution of this Contract, neither party hereto shall modify or
terminate this Contract in advance without the other party's consent. If this
Contract needs to be modified or dissolved, the parties shall reach a written
agreement through negotiation.

 

 

 



   



 

 

8.4Miscellaneous

 

(1)For the purpose of this Contract, "Law" refers to laws, regulations, rules,
local regulations, judicial interpretations, and any other applicable
provisions.

 

(2)For the purpose of this Contract, "Contract", "Principal Contract", or other
documents as mentioned herein shall include subsequent amendments, changes, or
supplements to such documents. The parties as mentioned herein, including but
not limited to the Mortgagor, the Mortgagee, and the debtor, shall include such
parties and their subsequent lawful successors.

 

(3)For the purpose of this Contract, "Financing" refers to fund accommodation or
credit support offered by the bank to the debtor via various banking businesses,
including but not limited to loans, issuance of bank acceptance bills, LGs, LCs,
and standby LCs.

 

(4)"Due" or "Expiration" as mentioned herein shall cover the circumstances where
the creditor declares the accelerated maturity of the principal creditor's
rights. Where the principal creditor's rights that are declared due prior to
maturity are all or part of the creditor's rights during the period for
determination of the creditor's rights, the accelerated maturity date declared
shall be the maturity date of all or part of the creditor's rights, and the
period for determination of the creditor's rights shall expire simultaneously.

 

(5)Annexes to this Contract (including but not limited to the list of mortgaged
properties) shall be an integral part of this Contract and have the same legal
effect as this Contract.

 

(6)For matters not referred to herein, the parties may enter into supplementary
provisions in Article 9 hereof, or separately reach a written agreement as an
annex hereto.

 

(7)Unless otherwise noted herein, the relevant terms and expressions used herein
shall have the same meanings ascribed to them in the Principal Contract.

 

Article 9 Element Clauses of the Contract

 

9.1Principal Contract guaranteed by this Contract:

 

A series of contracts entered into by and between the debtor and the creditor
with respect to various Financing businesses concluded under Article 9.3 hereof,
as well as the __________/_________ (contract name and number) entered into by
and between the debtor and creditor.

 

9.2Debtor under the Principal Contract:

 

Global Technology, Inc.

 

 

 



   



 

 

9.3Principal creditor's rights guaranteed:

 

The principal creditor's rights guaranteed hereunder are the creditor's rights
arising from various Financing businesses concluded between the creditor and the
debtor during the period from 05/24/2019 (MM/DD/YYyy) to 05/24/2024(MM/DD/YyyY)
(the aforementioned period is the period for determination of the maximum
creditor's rights guaranteed hereunder, i.e., the "period for determination of
the creditor's rights"), as well as the prior creditor's rights (if any) as
agreed upon by the parties. The balance of the preceding principal creditor's
rights shall not exceed RMB (currency) 180,000,000 (in words) in equivalent.

 

9.4Mortgaged properties:

 

Please see Annex 1 (List of Mortgaged Properties) for details of the mortgaged
properties hereunder.

 

9.5Counterpart

 

This Contract may be executed in four originals, with the Mortgagee holding two
copy(ies), the Mortgagor holding one copy(ies), and Registration Center holding
one copy(ies), all of which shall be equally authentic.

 

9.6Other matters agreed upon by the parties (if any)

 

/                  





 

(The remainder of this page is intentionally left blank)

 

 

 

 

 

 

 

 

 

 

 

 



   



 

 

(This page is intentionally left blank, only for signature)

 

This Contract is entered into by and between the following parties. The parties
acknowledge that, at the time of signing this Contract, the parties have
explained and discussed all terms and conditions contained herein in detail, and
the parties have no doubts about all terms and conditions contained herein, and
have an accurate understanding of the legal implications of the clauses
concerning the parties' rights and obligations and the limitation and exclusion
of liability.

 

Mortgagor (official seal)     Mortgagee (official seal or contract seal) Global
Technology, Inc.     Shanghai Pudong Development Bank Co., Ltd. Ningbo Branch  
      Legal Representative or Authorized Agent
(signature or seal)     Legal Representative/Principal or
Authorized Agent (signature or seal)                 (The above is applicable to
legal persons)                       Mortgagor (signature)               Valid
identity certificate type and number:                               (The above
is applicable to natural persons)               Domicile: No. 88, Qiushi Road,
Gulin Town,
Yinzhou District, Ningbo City     Principal Business Address: No.21,
Jiangxia Road, Haishu District, Ningbo
City.      

 

 

Post Code:315176

Tel.:88133818

Fax:

Email:

Contact Person: Hongmei Li

Signing Date:2019.5.24

   

Post Code:365800

Tel.:86886053

Fax:

Email:

Contact Person:Yihong XU

Signing Date: 2019.5.24

 

 

 



   



 

Annex 1:

Mortgaged Property List (For Real property)

 

Mortgage property type: factory building and land use rights

Mortgagor: Global Technology, Inc.

Mortgagee: Shanghai Pudong Development Bank Co., Ltd. Ningbo Branch

Location No. 88, Qiushi Road, Gulin Town, Yinzhou District, Ningbo city Specific
location No. 88, Qiushi Road, Gulin Town, Yinzhou District, Ningbo city Land
ownership State-owned Source of Land use rights ■Charged transfer □Allotment
□Re-transfer Land use Industrial applications Period of land use December 24,
2013 to October 7, 2054 Property certificate number

Yong Real property
Certificate Yinzhou District No. 201028196;
Yong Real property
Certificate Yinzhou District No. 201028200;
Yong State-owned Land
Certificate (2013) No. 18-06785

Property owner Global Technology, Inc. Factory building conditions (such as
building number, room number, type, structure, number of floors, housing use,
building area, etc.) [image_004.jpg] Mortgage property value RMB 180,000,000. It
shall be subject to the value at the time of the realization of the mortgage
rights. Prior mortgage information (if any)       / The sequence of receiving
compensation in respect of mortgage rights The mortgage hereunder is the first
mortgage Remark Land use area:28363.90m2;The maximum amount of credit guaranteed
is RMB180,000,000. The above mortgaged property has been verified by the
mortgagee. The mortgagor confirms that, except for the above-mentioned
information disclosed to the mortgagee, there is no other priority of
compensation in respect of mortgage rights secured by the mortgaged property.
This list serves as an Annex 1 to the Maximum Mortgage Contract (No. XXXXXXXX)
between the mortgagor and the mortgagee. Mortgagor (official seal)
Global Technology,Inc.

Legal Representative or Authorized Agent
(signature or seal)                May 24, 2019

Mortgagee (official seal or contract seal)
Shanghai Pudong Development Bank Co., Ltd. Ningbo Branch

Legal Representative/Principal or Authorized Agent

(signature or seal)               May 24, 2019

         





   



